 In the Matter of C. G. LASIIr,EY, DOING BUSINESSAS L & A Bus LINESandLOCAL DivisioN #1110, AMALGAMATED ASSOCIATIONOff'STREET,ELECTRIC, RAILWAY AND MOTOR COACH EMPLOYEES OF AMERICA andRoy MAPHTSCaseNo. C-791ORDER VACATING ORDERANDSUBSTITUTING MODIFIED ORDER15, 1940Jul,On August 15, 1939, the National Labor Relations Board, heremcalled the Board, issued a Decision and Order in the above-entitledproceedings.'On July 1, 1940, Charles Z. Heskett, attorney forC. G. Lashley, doing business as L & A Bus Lines, Ralph Lashley,secretary of L & A Bus Lines, Inc., and counsel for the Board enteredinto the following stipulation :STIPULATIONThe National Labor Relations Board (hereinafter called theBoard) on August 15, 1939, having issued its Order in the above-entitledmatter, and it being the desire of the parties hereto todispose of the matters 'involved by mutual agreement, and theparties hereto having this day entered into a consent decree dis-posing of the matters arising under the said Order of the Board,It is hereby stipulated and agreed by and between the partieshereto :(1)That the parties hereto consent to the entry by the UnitedStates Circuit Court of Appeals for the Fourth Circuit, uponapplication of the Board, of the consent Decree, this day enteredinto between the, parties hereto, and hereby waive further noticeof the application for such Decree;(2)That the execution of thus Stipulation and said consentDecree by the parties hereto shall conclude all matters arisingin this proceeding. but shall not preclude the taking of any steps1 14 N. L R. B. 64925 N. L.R. B., No 54391 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary to procure the entry of the said consent Decree in theUnited States Circuit Court of Appeals for the Fourth Circuit_(3)L & A Bus Lines, Inc. is a corporation which was organ-ized on March 31, 1938, and which exists by virtue of the Lawsof the State of Maryland, and is engaged in the business of trans-porting passengers and freight for hire in trade, traffic, commerceand transportation among the Several States; and its employeesare directly engaged in such traffic, commerce and transportation.L & A Bus Lines, Inc. is now carrying on the business formerlyconducted by C. G. Lashley, doing business as L & A Bus Lines,as set forth in the Findings of Fact of the National Labor Rela-tions Board in its Decision dated August 15, 1939. ,(4)L & A Bus Lines, Inc. and the parties hereto hereby waivethe issuance of amended complaint, holding of further hearing,and the making of further findings of fact and conclusions oflaw in this matter and agree that the National Labor RelationsBoard may enter its Order, without further notice, against L & ABus Lines, Inc. and C. G. Lashley, doing business as L & A BusLines, as joint and necessary parties in this matter, in the formas set forth below :ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby ordersthat the respondent, L & A Bus Lines, Inc., and the respondent,C. G. Lashley, doing business as L & A Bus Lines, jointly andseverally, and their respective officers, agents, successors andassigns, shall:1.Cease and desist from :(a)Discouraging membership in Local Division #1110, Amal-gamated Association of Street, Electric, Railway and MotorCoach Employees of America, or any other labor organization ofhis or its employees, by discharging, refusing to reinstate, sus-pending, or in any manner discriminating against any of his orits employees in regard to hire or tenure of employment or anyother term or condition of employment;(b) In any other manner interfering with, restraining orcoercing his or its employees in the exercise of the right to self-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid and protection, as guaranteedin Section 7 of the National Labor Relations Act.2.Take the following affirmative action; which the Board findswill effectuate the policies of the Act : C.G.LAST-LET393(a)Pty lminediately and directly to Roy Maphis the sum of$350.00.(b)Post immediately in conspicuous places in each depart-ment of the respondent's plant copies of this Order;(c)Maintain such posted notices for a period of at least sixty(60) consecutive days from the date of posting; and(d)Notify the Regional Director for the Fifth Region inwriting within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.(5)The parties hereto consent to the entry by the UnitedStates Circuit Court of Appeals for the Fourth Circuit of adecree enforcing the above Order to be entered by the Board,application for the decree to be made by the Board, and the par-tieshereto'waive further notice of the application for suchdecree:(6) It is understood and agreed that the entire agreement iscontained within the terms of this Stipulation and said consentDecree and that there is no verbal agreement of any kind whichvaries, alters, or acids to this stipulation and consent Decree.(7) It is further understood and agreed that this Stipulationand consent Decree are subject to the approval' of the Board andshall become effective immediately upon the granting of suchapproval.If the Board does not approve this Stipulation andconsent Decree, they shall be void and of no effect and shall notbe used as evidence in this or any other case.,On July 8, 1940, the Board issued an order approving the abovestipulation and making it part of the record herein.Upon the basis of the above stipulation, the Board makes thefollowing:FINDINGS OF FACTI.THE BUSINESS OF L & A BUS LINES, INC.L & A Bus Lines, Inc., is a corporation which was organized on March31, 1938, under and by virtue of the laws of Maryland. It is succes-sor to the business and operations of C. G. Lashley, doing business asL & A Bus Lines,2 and is engaged in the business of transportingpassengers and freight for hire in trade, traffic, commerce, and trans-2the business of C G I ashley, as described in the decision of August 15, 19-19 (foot-note 1,supra)consisted of the transportation of passengers and ftetght for hire frompoints in Maryland to destinations in west Virginia and Pennsylvania.Lashley's busschedules connected with those of the Greyhound Bus Lines at Newcreek, West Virginia,from whence passengers ate carted to WVashington, D C, and St. Lours, MissouriHisbusses furnished the only means of commercial transportation between Itrdgcly, WestVirginiaand Cumberland. MarylandinDecember 1957, he operated 54 busses andemployed about 4%C employees 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDportation among the several States. Its employees are directly en-gaged in such traffic, commerce, and transportation.We find that L & A Bus Lines, Inc., is engaged in trade, traffic,commerce, and transportation among the several States and that itsemployees are directly engaged in such traffic, commerce, andtransportation.ORDER'Upon the basis of the above stipulation, findings of fact, and theentire record in the case, and pursuant to Section 10 (c) and (d) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the Order herein issued on August 15, 1939,be, and the same hereby is, vacated, and further orders that the fol-lowing modified order be substituted in lieu thereof :ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, L & A Bus Lines, Inc., and the respondent C. G. Lashley, doingbusiness as L & A Bus Lines, jointly and severally, and their respec-tive officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local Division #1110, Amal-gamated Association of Street, Electric, Railway and Motor. CoachEmployees of America, or any other labor organization of his orits employees, by discharging, refusing-to reinstate,.suspending, or inany manner discriminating against any of his or its employees inregard to hire or tenure of employment or any other term or condi-tion of employment;(b) In any other manner interfering with, restraining, or coercinghis or its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Pay immediately and directly to Roy Maphis the sum of$350.00;(b)Post immediately in conspicuous places in each departmentof the respondent's plant copies of this Order; C.G.LAS1 LEY395(c)Maintain such posted notices for a period of at least sixty (60)consecutive days from the date of posting; and(d)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.MR. WILLIAI1M. LEISERSONtook no part in the consideration of theabove Order Vacating Order and Substituting Modified Order.